DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 12-7-2021.  Claim 14 canceled.

Allowable Subject Matter
3.	Claims 1-13, 15-20 allow.

	The following an examiner reason for allowance:
	
	Lee 2006/0262954 discloses a sound output device comprising a vibration speaker configured to generate a bone conducted sound wave.  An air conducted speaker configured to generate an air conducted sound wave. Fig 2 shows the bone conduction speaker and air conducted speaker are coupled together through a mechanical structure.
	Lee fails to disclose the newly added limitation in claim 1 “ a sound tube in communication with the sound hole, wherein the sound tube is configured such that a phase of the air conducted sound wave is opposite to a phase of a sound leakage of the vibration plate.”

	Lee 2006/0262954 discloses a sound output device comprising a bone conducted signal processing module configure to generate a bone conducted control signal. An air conducted signal processing module configured to generate an air conducted control signal. 
A housing includes a magnetic circuit system configured to generate a first magnetic field; a vibration plate connected to the housing, a first coil connected to the vibration plate and electrically connected to the bone conducted signal processing module to receive the bone conducted control signal and second coil connected to the membrane and electrically connected to the air conducted signal processing module to receive the air conducted control signal and generate a third magnetic field based on the air conducted control signal.
	


	The newly found references Fukuda 2016/0044395, Ozawa 2019/0104352 and Karkkainen 2013/0051585 discloses a headset combining bone conduction vibrator and air conduction transducer.
	However, the above prior art does not disclose the claimed limitation for claim 1“ a sound tube in communication with the sound hole, wherein the sound tube is configured such that a phase of the air conducted sound wave is opposite to a phase of a sound leakage of the vibration plate.”
	The claimed limitation for claim 17 “wherein the housing includes a tuning hole, the air conducted speaker includes a sound tube, and the sound tube communicates with the tuning hole.”

	It is not obvious to combine because none of the newly found references discloses the newly added limitation of claims 1 and 17.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653